ETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
A. Fig. 1
B. Figs. 5
C. Fig. 7
D. Fig. 10
E. Fig. 12
F. Fig. 14
G. Fig. 19

The species are independent or distinct because:
Fig. 1 teaches a schematic diagram of a display device having a wiring structure having a plurality of electrodes 14 and the display device DD wherein a longitudinal direction denotes a direction in which a wire coupled with an electrode extends and a transverse direction denotes a direction transverse to the wire.

Fig. 7 teaches a schematic diagram of a display device having different wiring patterns for each electrode.
Fig. 10 teaches another schematic diagram of a display device wherein the wirings are arranged in a straight, crossed, then two straight wires, then a crossed wiring, and then a straight wiring. 
Fig. 12 teaches a schematic diagram of a display device wherein some electrodes crossover three times before being applied to their respective columns.
Fig. 14 teaches another schematic diagram of a display device, wherein the display DD differs from the display device DD of Fig. 1 in layers at which wires are formed in the wiring area 4.
Fig. 19 teaches a different schematic diagram of a display device, wherein the display DD’s electrodes are extended directly to the area 42 without overlapping one another. 

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. There is a search and/or examination burden for the patentably distinct species as set forth above because there each figure shows a different schematic diagram and wiring structure. 

The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse.
Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of
patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35
U.S.C. 103(a) of the other species.



Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712.  The examiner can normally be reached on Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/PEGEMAN KARIMI/           Primary Examiner, Art Unit 2691